ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_06_EN.txt. 235

DISSENTING OPINION OF JUDGE BASDEVANT

[Translation]

In accordance with Article 65, paragraph 2, of the Statute of the
Court, the request asking the Court to give an advisory opinion must
contain ‘‘an exact statement of the question upon which an opinion
is required”. It is in these circumstances and on that basis that,
under Article 65, paragraph 1, the Court “may give an advisory
opinion”. .

This provision has not been complied with.

The request for an opinion starts from a given factual element,
namely the existence of “expenditures authorized in General As-
sembly resolutions’. As stated the request for an opinion does not
determine whether the Court should purely and simply start from
the existence of ‘‘expenditures authorized” or whether it should
first of all ascertain whether those expenditures were properly
authorized by the General Assembly. If the Court is purely and
simply to start from the existence of ‘expenditures authorized”
the reply to the question put would appear to be fairly simple:
the expenditures were an element of the activity of the United
Nations as such, they were incurred and made under its responsi-
bility, and they thereby became expenses of the Organization.
Reference to the activities of the United Nations in making these
expenditures may be understood as being the sense in which the
request for an opinion was formulated. This request relates to
expenditures made up to the end of 1961. Nothing is contemplated
or, still less, expressly stated, as regards expenditures made subse-
quent to 1 January 1962. An enquiry into whether the former were
decided upon and authorized in accordance with a particular pro-
vision of the Charter may have seemed to have no practical signi-
ficance, the expenditures having already been made. The question
of the financing of those expenditures, of their apportionment among
the States Members of the United Nations, and of the contribution
to be borne by them would then arise, but this question has not
been included in the request for opinion. That request may be
understood as asking the Court whether the “expenditures autho-
rized” which are submitted to it constitute ‘expenses of the Organ-
ization’,

But the factual element set forth in therequest for opinion may
also be construed as including a legal question, namely: were the
authorized expenditures referred to authorized in a proper manner?
This question occupied a substantial place in the oral proceedings
before the Court and, consequently, in the Opinion. In noting this
I am by that very fact compelled also to note that the request for
opinion did not, on this essential point, comply with Article 65,

88
OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE BASDEVANT) 236

paragraph 2, of the Statute which requires ‘an exact statement of
the question upon which an opinion is required”.

After this inadequacy regarding the indication of the factual
element which the Court must take as its point of departure, the
Court was faced with an even more serious uncertainty in the course
and at the end of the examination which it was invited to undertake.

The Court is in the position of having been invited to determine
whether the “expenditures authorized” submitted to it deserve
the legal characterization of “expenses of the Organization”.
The request provides no criterion enabling this characterization
to be defined more explicitly. It confines itself to quoting this term
and adding “within the meaning of Article 17, paragraph 2, of the
Charter of the United Nations”. These additional words add nothing
concerning the actual meaning of the term used, but simply set
forth the consequences which the General Assembly may attach
to these expenses when it comes to exercise its powers of appor-
tionment. In using the term “expenses of the Organization” under
consideration neither Article 17, paragraph 2, nor the request state
what is comprised in the term.

The Court has not deemed it possible to confine itself to this
reference. At the outset of its study of the legal question submitted
to it the Court addressed itself to the law applicable to it and
examined Article 17 of the Charter as a whole, supplementing its
study by the application of which this provision has been the
subject. The Court has not confined itself to a reading of and com-
mentary on the paragraph 2 of Article 17 referred to in the request
for opinion. The Court has thereby provided the best demonstration
of the fact that the mere reference to paragraph 2 of Article 17 in
the request did not correspond to the requirement of paragraph 2
of Article 65 of the Statute of the Court which is that there should
be “an exact statement of the question upon which an opinion is
required”.

It may even be added that the reference to paragraph 2 of Ar-
ticle 17 of the Charter in the request for opinion appears to have
been deliberately imprecise. No explanation is given as to what
must be understood by ‘‘expenses of the Organization”. It would
seem that reference is made to such expenses only to introduce a
reference to the manner in which these expenses are to be treated,
the manner in which they are to be apportioned and borne. That
does not, however, come within the subject of the present request
for opinion,

Consequently, and counter to the wording of the request in its
reference to Article 17, paragraph 2, the Court, without having been
invited to do so by the terms of the request, has carefully given
room to Article 17 as a whole, and especially to its first paragraph.
In it the Court has found the source of the General Assembly’s
budgetary power, its power to consider and approve expenses, and
finally the Court has had reference to it to determine what must be

89
OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE BASDEVANT) 237

understood by “expenses of the Organization”. The interpretation
of Article 17 as a whole, supported by the practice to which the
Court has given attention, has acquired in the reasoning of the
Opinion a place which was not to be foreseen from the terms of
the request.

To note this is to noté that the request was not stated in the
terms required by Article 65, paragraph 2, of the Statute.

The Court has adopted an interpretation of the request for opinion
which it was not by the terms of that request bound to do. Starting
from this interpretation and on the basis of considerations on the
cogency of which it would not be fitting for me to express a judg-
ment, the Court, seeking guidance from the Charter, its main
provisions, its spirit, the purposes of the United Nations and the
practice of the United Nations, has concentrated mainly on the
budgetary competence conferred on the General Assembly. This
has led the Court to declare that the expenditures submitted to it
were “‘authorized by the General Assembly” in a manner in con-
formity with the Charter. If, following the example of the request
for opinion, it is desired to state that these expenditures “‘constitute
expenses of the Organization” and even to add “‘within the mean-
ing of Article 17, paragraph 2, of the Charter’’, that is only a form
of words.

I consider that on the basis of the considerations adduced by the
Court in the reasons for its Opinion, it would have been preferable
for the wording of the operative provision of the Opinion not to be
taken from the terminology used in the request. The reference in
the request to “expenses of the Organization” with the further
detail ‘‘within the meaning of Article 17, paragraph 2” seems to
have in mind the apportionment of those expenses by the General
Assembly and the burden thereof falling on the States Members.
These two questions, however, do not come within the request
submitted to the Court.

There is still another point which seems to me to be deserving of
attention. .

By its terms the request for opinion is concerned only with the
authorized expenditures which are referred to in it and which have
been authorized up to 31 December 1961. For what may be termed
a transitional period, expenditures have been authorized by the
General Assembly up to 30 June 1962. After that date no provision
has been made.

Thus the Court is invited to give the support of its legal opinion
only in respect of the view which may be formed after the event
of what has been done in the past. The Court has not, on the other
hand, been invited to give guidance to the other principal organs of
the United Nations on what should be done in respect of their
undertakings in the Congo and in the matter of the Emergency
Force. Where it would have been possible to obtain from an opi-

go
OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE BASDEVANT) 238

nion requested of the Court collaboration in the present work of
the United Nations, it has been sought to obtain from the Court
only a retrospective evaluation of what was done up to the end of
1961.

"The request-for opinion did not contain that exact statement
which should have led the Court to reply to it and thereby to give
to the other higher organs of the United Nations the collaboration
due to them from it.

I should be departing from my proper role if, by reference to
the preamble of General Assembly resolution 1731 (XVI) of 20 De-
cember 1961, I sought to divine what might have been done to
secure that collaboration between the principal organs of the United
Nations.

I regret to have to express my conviction that the request for
opinion has not been presented in a proper fashion. It is for this
reason that I consider myself unable to concur in the Opinion by
which the Court replies to the request, submitted to it.

(Signed) BASDEVANT.

gr
